DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 6-7, 9, 12, 14, 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “low-diameter section” in claim 3 at lines 2 and 5-7, in claim 6 at lines 2 and 5-6, at claim 7 at lines 2 and 5, at claim 12 at lines 2 and 5-6, at claim 14 at lines 2 and 5-6, at claim 17 lines 11 and 14-15, and at claim 19 at lines 2 and 5-6. Where applicant acts as his or her own lexicographer the written description must clearly define the claim term and set forth the definition so as to put one reasonably skilled in the art on notice that the applicant intended to so define that claim term. However, in the instant case the applicant has not described the definition of the term with sufficiency.
Claims 7 and 18-20 are rejected as indefinite for depending upon an indefinite claim.
The term “substantially” in claim 9 at line 2 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Engel (US Patent 4096896).
Engel discloses a tool capable of being used as an orthopaedic driving instrument (composite tool structure, Fig. 2 and 8).  Specifically in regards to claims 1 and 10, Engel discloses a first end portion (50); a second end portion (50) opposite the first end portion (50); and a central portion (15), intermediate the first and second end portions (50), comprising a central section having an outer diameter representing a maximum outer diameter of the driving instrument (As can be seen in Fig. 2-3, the holding means 15 has a bore 22 that extends therethrough for allowing a tool member 50, see Fig. 8, to be disposed in each end thereby allowing for 4 different tools to be held therein. In addition, as can be seen in Fig. 8, the means 15 has a larger diameter than the member 50.) (Fig. 2-3 and 8; and Col. 4 lines 49-67).  Engle discloses wherein the first end (50) comprises a first driving interface (32) sized and shaped to, 
In regards to claims 2 and 11, Engel discloses wherein: the first end portion (50) comprises a first section (61) having a first outer diameter; and the second end portion (50) comprises a second section (61) having a second outer diameter equal to the first outer diameter (Engel discloses that the means can hold two member 50s therein therefore, the description for the first member 50 is being utilized for both.) (Fig. 8; and Col. 4 line 49 to Col. 5 line 35).
In regards to claims 3 and 12, Engel discloses wherein: the first end portion (50) comprises a first low-diameter section (small diameter created by 65) having an outer diameter, smaller than the first outer diameter (diameter of 61), intermediate the maximum outer diameter (diameter of 15) of the central section (15) and the first outer diameter (diameter of 61) of the first section (61); and the second end portion (50) comprises a second low-diameter section (65) having an outer diameter (small diameter created by 65), equal to the outer diameter (diameter of 65) of the outer diameter of the first low-diameter section (65), intermediate the maximum outer diameter (diameter of 15) of the central section (15) and the second outer diameter of the second section (61) (Engel discloses that the means can hold two member 50s therein therefore, the description for the first member 50 is being utilized for both.) (Fig. 8; and Col. 4 line 49 to Col. 5 line 35).
In regards to claims 4 and 13, Engel discloses wherein: the first end portion (50) comprises a third section (62) having a third outer diameter (diameter of 62) equal to the first outer diameter (diameter of 61); the second end portion (50) comprises a fourth section (62) 
In regards to claims 5 and 15, Engel discloses wherein outer surfaces of each of the central (15), first and second (61), third and fourth (62), and fifth and sixth (64) sections are textured (Applicant in their specification as originally filed at para. [0040] recites that the texture can be smooth.  As can be seen in Fig. 8, the surface of the member 50 appears smooth.) (Fig. 8).
In regards to claims 6 and 14, Engel discloses wherein: the first end portion (50) comprises a first low-diameter section (section with 65) having an outer diameter (smallest diameter created by 65), smaller than the first outer diameter (diameter of 61), intermediate the maximum outer diameter (diameter of 15) of the central section (15) and the first outer diameter (diameter of 61) of the first section (61); and the second end portion (50) comprises a second low-diameter section (section with 65) having an outer diameter (smallest diameter created by 65), equal to the outer diameter (diameter created by smallest part of 65) of the first low-diameter section (section with 65), intermediate the maximum outer diameter (outer diameter of 15) of the central section (15) and the second outer diameter (diameter of 61) of the second section (61) (Engel discloses that the means can hold two member 50s therein therefore, the 
In regards to claim 7, Engel discloses wherein: the first end portion (50) comprises a third low-diameter section  (section with 64) having an outer diameter (smallest diameter created by 64), smaller than the first outer diameter (diameter of 61), intermediate the first outer diameter (diameter of 61) and the third outer diameter (diameter of 62); and the second end portion comprises a fourth low-diameter (section with 64) section having an outer diameter (narrowest diameter of 64) intermediate the second outer diameter (diameter of 61) and the fourth outer diameter (diameter of 62) (As can be seen in Fig. 8, the section with 64 comprises two beveled sections meeting at a narrow point therefore the diameter along the two narrow sections could be considered the third and fourth lower diameter section and on one side of the narrowest point and the fifth and sixth sections on the other side of the narrowest point.) (Engel discloses that the means can hold two member 50s therein therefore, the description for the first member 50 is being utilized for both.) (Fig. 8).
In regards to claims 8 and 16, Engel discloses wherein the instrument is symmetric, the first end portion (50) having a first size and shape and the second end portion (50) having a second size and shape matching the first size and shape (As can be seen in Fig. 2 the ends of 15 have a similar size and shaped tool.) (Fig. 8 and 2).
In regards to claim 9, Engel discloses wherein the first driving interface is substantially identical to the second driving interface (As can be seen in Fig. 2 the ends of 15 have a similar size and shaped tool 32.) (Fig. 8 and 2).
In regards to claim 17, Engel discloses a tool capable of being used as an orthopaedic driving instrument (composite tool structure, Fig. 2 and 8).  Specifically, Engel discloses a first 
In regards to claim 18, Engle also discloses wherein the first end portion (50) comprises a third section (62) having a third outer diameter (diameter of 62) equal to the first outer diameter 
In regards to claim 19, Engel discloses wherein: the first end portion (50) comprises a third low-diameter section  (section with 64) having an outer diameter (smallest diameter created by 64), smaller than the first outer diameter (diameter of 61), intermediate the third outer diameter (diameter of 62) and the fifth diameter (diameter of one section with 64); and the second end portion comprises a fourth low-diameter (section with 64) section having an outer diameter (narrowest diameter of 64) equal to the outer diameter of the first low-diameter section (section with 65), intermediate the second outer diameter (diameter of 61) and the fourth outer diameter (diameter of 62) (As can be seen in Fig. 8, the section with 64 comprises two beveled sections meeting at a narrow point therefore the diameter along the two narrow sections could be considered the third and fourth lower diameter section and on one side of the narrowest point and the fifth and sixth sections on the other side of the narrowest point.) (Engel discloses that the means can hold two member 50s therein therefore, the description for the first member 50 is being utilized for both.) (Fig. 8).
In regards to claim 20, Engel discloses wherein outer surfaces of each of the central (15), first and second (61), third and fourth (62), and fifth and sixth (64) sections are textured (Applicant in their specification as originally filed at para. [0040] recites that the texture can be smooth.  As can be seen in Fig. 8, the surface of the member 50 appears smooth.) (Fig. 8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 5450775 to Kozak, US Patent 5904080 to Anderson et al, US Patent 6109148 to Anderson et al; US Patent 6286400B1 to Anderson et al, US Patent Pub. 20080055889A1 to Anderson et al were all considered since they disclose screwdriver tool having a variety of thicknesses along the body.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775